Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 07/01/2021.
Claims 1-2, 5, 7-11, 13-14, 17, 19-24 and 27-30 (renumbered 1-21, respectively) are allowed.

Response to Arguments
Applicant’s arguments filed, with respect to the amended independent claims (Claims 1, 13 and 24) and the previously cited prior art, have been fully considered and are persuasive.  Therefore, the rejection of Claims 1-2, 5, 7-11, 13-14, 17, 19-24 and 27-30 under 3 USC 103  have been withdrawn.

Allowable Subject Matter
Claims 1-2, 5, 7-11, 13-14, 17, 19-24 and 27-30 (renumbered 1-21, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim “wherein the situation determiner is configured to set a priority on each of the plurality of determined rules stored by comparing the determined cognitive load value and the reference cognitive load value included in the determined rule”, as found in Claim 1. Similar features are claimed in Claims 2, 5, 7-11, 13-14, 17, 19-24 and 27-30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672